Title: Chapman Johnson to James Madison, 8 March 1828
From: Johnson, Chapman
To: Madison, James


	    
	      Dear Sir,
	      
		Richmond
		 8. March 1828.
	      
	    
	    
I hope you will pardon my delay in answering your letter of December 19th. when I tell you, that ever since its receipt, I have been in duress, by the labors of my office, and by those which neither belonged to my office, nor should have been admitted into it—
I now return you the letter of Mr. Trist, on Mr. Walker’s subject—and proceed to perform a promise I made to Genl. Cocke, but which I hope, in anticipation of my delinquency, he has performed for me—
He, Mr. Cabell, and myself consulted together on your communication respecting the chair of Nat: Philosophy, and some other collegiate matters, and I promised to communicate to you the result—
On examining the whole ground, on which we stood in relation to Doctr. Jones, we did not think ourselves under any obligation, legal or moral, to [communicate] his appointment, or give him any assurance, that it should be made, at any future time—And we believed the interests of the institution would be best consulted, by leaving the appointment open till our regular meeting in July.  We consulted Mr. Loyall on the subject, and he concurring with us, we authorised Genl. Cocke to write to Mr. Short or Doctr. Jones informing him of our conclusion—We thought the institution would reap but little profit from the presence of Doctr. Jones, for the remnant of a more then half-spent Session—We deemed it of consequence to look around for some one better suited to the office, and we did not think it probable, that the delay would put Doctr. Jones beyond our reach, if we should ultimately wish to appoint him—Some of us were satisfied with the recommendations of Mr. Walker—
I shall prosecute my enquiries about Mr. Renwick, concerning whom I received a letter from Dr. Greenhow, after my last to you; from the latter, I infer, that Mr. Renwick would accept the office if required to commence its duties next fall.
The resolution of the faculty, recommending the quarterly appointment of their chairman, we all strongly disapproved.  It discovers a spirit of discontent and jealousy, that is very much to be regretted, and I think is very strong evidence that they should have nothing to do with the appointment—I am perfectly satisfied, that the best thing we can do, is to take the appointment into our own hands, select the person best suited to the office, and continue him as long as he answers our expectations.  I know that some of them will be dissatisfied with it, at first, but they will soon become reconciled, and will submit to our rule much more quietly than they will bear their frequent competitions for the chair—
Mr. Cabell will have informed you of the renewal of all our commissions, on the 29th day of February, and of our expectation not to be brought together, earlier, than our regular meeting, on the 10th. of July.  With very great respect your obt. sert.

	    
	      C. Johnson
	    
	  